The judgment of the court was pronounced by
Preston, J.
The prisoner was prosecuted for the murder of Mathew Gray. The indictment was found by the grand jury of the parish of Tensas, on the 1st of October, 1849. The murder was charged to have been committed on the 10th day of August, 1848, or more than a year before the indictment was found. The prisoner was found guilty of manslaughter. He moved an arrest of judgment, that the bill of indictment was not found within one year after the offence was committed. The judgment was arrested, and the State has appealed.
The 37th secton of the act of the Territorial Legislature, approved the 4th of May, 1805, prescribes, that “no person shall be prosecuted, tried or punished for any offence, willful murder, arson, robbery, forgery and counterfeiting excepted, unless the indictment or presentment for the same be found or exhibited within one year next after the offence shall be done or committed.” B. and C. Dig.
The indictment upon which the prisoner was about to be punished was found more than a year after the offence was committed, and he was about to be punished for the offence of manslaughter, not one of the crimes excepted from the limitation by the statute. He could not, therefore, be punished for manslaughter on that indictment, and the judgment was- properly arrested..
The judgment is affirmed.